DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received December 6, 2021.  Claims 21-28 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 contains the phrase “a polysaccharide moisturizing component comprising 0.5-5% polyglycol”.  A polyglycol is not a polysaccharide, and so it is not clear from this wording if both a polysaccharide and a polyglycol is required in the claim.  The examiner believes both components are intended, but the claim should be rewritten so that this is clear, along with clear proportions of each component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al, US 2017/0002297.
Klug et al teach teach a syndet soap bar comprising 46.2% sodium cocoyl isethionate/stearic acid mixture, 25.2% additional stearic acid, 10% PEG-20,000, and 2% corn starch, a polysaccharide (¶155-160).  Suitable additives of the invention include cationic surfactants such as BAC (¶104), cationic polymers containing guar (¶114), and suitable fatty acid soaps include lauric, stearic, oleic, and mixtures thereof (¶71 and claim 7).  It would have been obvious for one of ordinary skill in the art to add well-known ingredients to the soap bar above with complete confidence of forming an effective soap bar as guar polymers and BAC are taught as suitable additives of the invention.  The examiner maintains such a soap bar, once formed, will exhibit the same properties as the composition claimed.  
With respect to the mixture of fatty acids claimed, it is well known that natural sources of fatty acids, most commonly coco and tallow, are mixtures of fatty acids, such that virtually all soaps are mixtures of fatty acids.  With that said, the reference 
	With respect to the amount of polyglycol in claim 21, note that the polyglycol is “a polysaccharide moisturizing component comprising 0.5-5% polyglycol”.  Putting aside the fact that a polyglycol is not a polysaccharide, the amount of polysaccharide is not specified, so 5% of what?  As there is no clear amount of polyglycol defined in the claim, this proportion range is not given patentable weight.
	Applicants have traversed this rejection on the grounds that applicants have discovered that BAC in combination with PEG-8 and guar has a better antibacterial kill rate than BAC with a polyquaternium.  Well and good.  However, claim 21 does not contain these components, only a polysaccharide and a polyglycol.  Will any polysaccharide and any polyglycol exhibit this improved antibacterial property?  Furthermore, the reference teaches these components as suitable additives in soap bars, and does not require a polyquaternium.  As applicants’ unexpected results are not commensurate in scope with the claimed invention, the examiner maintains the rejection is proper, and is maintained.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Agarkhed et al, US 2014/0024573.
Agarkhed et al teach a transparent soap bar comprising 35% coco and ricinoleic soaps, 7% anionic synthetic detergent, and 5% PEG-200 (¶104, example 1).  Suitable anionic surfactants of the invention include isethionates (¶72).  Suitable additives of the invention include cationic surfactants such as BAC (¶77), structurants such as maltodextrin or starch (¶88), and fatty acids such as lauric and stearic (¶80).  It would have been obvious for one of ordinary skill in the art to add well-known ingredients to the soap bar above with complete confidence of forming an effective soap bar as polysaccharides, fatty acids, and BAC are taught as suitable additives of the invention.  The examiner maintains such a soap bar, once formed, will exhibit the same properties as the composition claimed.  
With respect to claim 23, coconut fatty acid contains from 5 to 8% oleic acid.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Agarkhed et al, US 2014/0024573 in view of Demson et al, US 2004/0043913.
Agarkhed et al are relied upon as set forth above.  Recall Agarkhed et al teach a transparent soap bar comprising PEG-200 (molecular weight 200) (¶104, example 1).  
The reference does not use PEG-8, which has a molecular weight of approximately 400.
Demson et al teach a translucent soap bar comprising soap, lauric acid, and PEG-8 (¶25).  Persons of skill in the art then, aware that PEG-200 forms a transparent soap bar, and PEG-8 forms a translucent soap bar, and if, for whatever reason, persons of skill in the art desired a soap bar according to Agarkhed et al, but as a translucent, rather than a transparent bar, would quickly realize this can be achieved by changing the PEG-200 for PEG-8.  It would have been obvious for one of ordinary skill in the art to use PEG-8 in Agarkhed with complete confidence of forming an effective, yet translucent soap bar.  
Claims 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 5,366,665.
Cho teaches a soap bar comprising 30-95% C8-24 fatty acid soap, up to 5% anionic synthetic detergent, 0.1 to 10% moisturizer, and up to 10% cellulose thickener (col. 32, example 13).  Suitable anionic surfactants of the invention include isethionates (col. 5, lines 12-15).  Suitable additives of the invention include preservatives such as BAC (col. 9, lines 46-56), thickeners such as guar gum (col. 10, lines19-30), and moisturizers such as PEG, coco, and tallow fatty acids (col. 6, lines 11-20).  It would have been obvious for one of ordinary skill in the art to add well-known ingredients to the soap bar above with complete confidence of forming an effective soap bar as guar gum, fatty acids, and BAC are taught as suitable additives of the invention.  The examiner maintains such a soap bar, once formed, will exhibit the same properties as the composition claimed.  
With respect to claims 23 and 26, C8-24 soaps include sodium laurate (12C), stearate (18C), and oleate (18C) and these soaps naturally occur in common fatty acid sources, such as coco and tallow.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761